DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 discloses the limitation “the characteristics of the user including at least one persistent characteristic and the at least one temporary characteristic of the user”. However, the specification does not provide antecedent basis for the limitations..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 3-5 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “providing, by the in-content challenge platform via the client application, the plurality of available in-content challenges for display to the user in an overlay menu on the client device over the instance of content” in lines 16-18”. However, Claim 3 recites “…..the menu is a game lobby of the multiplayer video game.” This is viewed as ambiguous because the terminology used does not make sense to one of ordinary skill in the art. Paragraph 53 of the PG-Pub discloses “In this example, the user is in a game menu 302 or a game lobby to choose their user character 304 and other game options and the in-content challenge platform 105 via the client application 120 provides the overlay icon 306 for display to the user to allow the user to select an in-game challenge for the game 300” but does not provide much clarification. A menu can be reasonably interpreted as basically a “list” that is displayed. A game lobby can be reasonably interpreted as a virtual space that is presented to a user/player prior to commencement of an actual game, similar to a “virtual waiting room”. Therefore, it is viewed as ambiguous on how a “menu” can be a “lobby”. This is akin to a limitation such as “a car is displayed” in one claim and there being a follow-up limitation “….wherein the car is a plane”. One of ordinary skill would be confused because of the terminology used would evoke certain and reasonable interpretations. However, the reasonable interpretations evoked does not make sense in light of the claim language for Claim 3. From what the Examiner can understand, it seems like there can a “game lobby” in which there can be a “menu” within the “game lobby” that would present in-game challenges to players. Further clarification is required.
Claim 15 recites the limitation "the instance of content" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This is seen as ambiguous 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 12-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) in view of Fishkov et al., US 20190043378 (Fishkov) and Osvald et al., US 20130079075 (Osvald)Regarding Claim 1. Chambers discloses a method comprising: 
providing, by an in-content challenge platform, a client application of the in-content challenge platform to a user for installation on a client device of the user 
receiving, by the in-content challenge platform via the client application, an indication that the user initiated a session to consume an instance of content, the instance of content being associated with a content type (Fig 3, Abstract, para 6, 27-37); 
	determining, by the in-content challenge platform, a plurality of available in-content challenges based on the content type of the instance of content and characteristics of the user matching in-content challenge criteria associated with each in-content challenge, each in-content challenge corresponding to engagement of the user with the instance of content (para 31-36. When the player requests a challenges, certain criteria can be used for providing the challenges such as age level or difficulty); 
providing, by the in-content challenge platform via the client application, the plurality of available in-content challenges for display to the user (para 39-41. The player is provided with a list of challenges to complete);
responsive to receiving a selection from the user to an available in-content challenge, initiating the in-content challenge, the in-content challenge including a win condition that can be achieved by engagement of the user with the instance of content (para 31-32). 

	However, Fishkov teaches of system for providing an application that can be implemented on a client device in which challenges can be provided to a player to complete (Fig 2a, para 10, 12, 15-16, 24-25, 41. The application can be downloaded and installed on a smart device and is therefore interpreted as a client application installed on a client device of a user) wherein such challenges are provided by a third-party content provider computing system (para 14, 25, 27, 37-38. The cloud computer system is interpreted as the third-party content provider as it provides the gaming) because it will help provide incentives towards users in achieving an object (para 17).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Fishkov’s teachings with Chambers because it will help provide incentives towards users in achieving an object as taught by Fishkov.
	While Chambers teachings displaying the in-content challenge platform via the client application (Abstract, para 6), Chambers failed to teach where the plurality of available in-content challenges for display to the user is in an overlay menu on the client device over the instance of content; receiving, by the in-content challenge platform via the client application, in-content engagement statistics; providing via an application programing interface (API); and providing a prize for at least meeting a win condition.
	However, Osvald teaches of a system in which players can choose the content to consume (Fig 1, 3, elem 130; para 34. Players can choose from a plurality of games in 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Osvald’s teachings as it provides users with incentives towards completing such challenges as taught by Osvald.
	The combination of Chambers, Fishkov, and Osvald is interpreted as teaching responsive to determining that the user at least meets the win condition based on the received in-content engagement statistics (Osvald: (Fig 10b, para 71-72, 74-75, 78.) from the third-party content provider computing system (Fishkov: para 14, 25, 27, 37-38), providing the user with the prize associated with the win condition (Osvald: (Fig 12a-12b; para 62, 73, 75-76).   

Regarding Claim 2. Chambers and Fishkov and Osvald disclose the method of claim 1, further comprising: Fishkov and Osvald further discloses providing, by the in-content challenge platform via the client application, user progress toward the win condition in a display layer over the instance of content (Osvald: Fig 9a-10b), wherein the in-content engagement statistics are received in real-time (Osvald: para 78. Progression towards completion of task is done dynamically and interpreted as being in real-time) from the third-party system (Fishkov: para 14, 25, 27, 37-38)   

Regarding Claim 3. Chambers and Fihskov and Osvald disclose the method of claim 1, Chambers and Osvald and Fishkov disclose wherein the instance of content is a multiplayer video game played over a network via the client device (Chambers: para 17, 30) with other users of the third-third party system (Fishkov: para 14, 25, 27, 37-38) and the menu is a game lobby of the multiplayer video game (Osvald: Fig 2, 9a-9b. The challenges presented to the player is interpreted as being presented in the game world the player is playing. A game lobby is interpreted as the virtual world in which the challenges is presented.)

Regarding Claim 6. Chambers and Fishkov and Osvald disclose the method of claim 1, further comprising: Fishkov further discloses receiving, by the in-content challenge platform, in-content 

Regarding Claim 7. Chambers and Fishkov and Osvald disclose the method of claim 1, wherein the instance of content is a fitness application, a video, a movie, an episode of a show, a live sporting event, a season of a show, a video game match, or a video game level (Chambers: para 30. A role-playing game is interpreted as a video game level as it pertains to a world/level in which the player plays. Osvald: para 40-41. Players have levels in which they progress through. In this case, when the player chooses to take part in a game, he/she is playing characters that have certain video game levels.).  

Regarding Claim 8. Chambers and Fiskov and Osvald disclose the method of claim 1, Fishkov further discloses wherein the third-party system providing the instance of content is a game developer, a media service provider, an application developer, video production company, or an individual user (para 14. Microsoft is a game developer, media service provider, and application developer.).    

Regarding Claim 9. Chambers and Fishkov and Osvald disclose the method of claim 1, further comprising: receiving, by the in-content challenge platform, a registration request from the user to register with the in-content challenge platform and to perform in-content challenges (para 16-19, 25. Parents and child register their respective accounts. When the child logs into the application, the child is presented with challenges to complete.), the registration request including a form with the characteristics of the user (para 18-19, 27-28, 36), the characteristics of the user including at least one persistent characteristic (para 18. The food allergies is considered a persistent characteristic of the user) and the at least one temporary characteristic of the user (para 18. The child’s age is interpreted as a temporary characteristic of the user. The child’s food preferences can also be considered as a temporary characteristics since food preferences changes with age.); and generating, by the in-content challenge platform, a user profile for the user (para 18-19. User accounts are created that have data such preferences and characteristics pertaining to the users.).

Regarding Claim 10. Chambers and Fiskov and Osvald disclose the method of claim 1, further comprising: Fishkov and Osvald further discloses responsive to receiving the indication that the user initiated the session to consume the instance of content (Osvald: Fig 1, elem 130. Players choose to play a game.), presenting an icon in a display layer over the instance of content, wherein the plurality of available in-content challenges are determined in 

Regarding Claim 12. Chambers discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to: 
receive, via a client application installed on a client device of a user, an indication that the user initiated a session to play a multiplayer video game with a plurality of other users over a network (Fig 3, Abstract, para 6, 19, 27-37. A role playing game is a multiplayer game that can be played over a network.); 
determine a plurality of available in-game challenges based on the multiplayer video game and characteristics of the user matching in-game challenge criteria associated with each in-game challenge, each in-game challenge corresponding to in-game achievements of the user within the multiplayer video game (para 30-36, 40. An in-game challenged can be in the form of a scavenger hunt in which players playing a role-playing game must collect certain items. This is interpreted as corresponding to in-game achievments of the user within the multiplayer video game.); 

3636341/44768/FW/11066507.1responsive to receiving a selection from the user to an available in-game challenge, initiate the in-game challenge, the in-game challenge including a win condition that can be achieved by the user playing the multiplayer video game and a prize for at least meeting the win condition (para 31-32). 
Chambers failed to disclose a third-party content provider computing system for providing the multiplayer video game. 
	However, Fishkov teaches of system for providing an application that can be implemented on a client device in which challenges can be provided to a player to complete (Fig 2a, para 10, 12, 15-16, 24-25, 41. The application can be downloaded and installed on a smart device and is therefore interpreted as a client application installed on a client device of a user) wherein such challenges are provided by a third-party content provider computing system (para 14, 25, 27, 37-38. The cloud computer system is interpreted as the third-party content provider as it provides the gaming) because it will help provide incentives towards users in achieving an object (para 17). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Fishkov’s teachings with Chambers because it will help provide incentives towards users in achieving an object as taught by Fishkov.
	While Chambers and Fishkov teaches displaying the in-content challenge platform via the client application (Abstract, para 6), Chambers failed to teach receiving, by the in-content challenge platform via the client application, in-content engagement 
	However, Osvald teaches of a system in which players can choose the content to consume (Fig 1, 3, elem 130; para 34. Players can choose from a plurality of games in which content related to the games is provided on games place, elem 110) wherein player can be provided with an overlay menu over the instance of content of a plurality of challenges related to the consumed content (Fig 9a-9b, 14; para 62. When a player chooses to consume content such as playing FrontierVille, the player is provided with challenges related to the FrontierVille.) as well as providing in-content engagement statistics (Fig 10b, para 71-72, 74-75, 78. The system keeps track of how far along player are in completing his/her challenges. The figure also depicts a progress bar on how many supplies are collected. This is interpreted as showing how far along in completing a challenges is statistically. For example, 9/10 meats collected is interpreted as indicating that 90% of the meat has been collected.) in which the application is implemented via application programing interface (API) (para 58),  in which player can be provided with a reward for meeting a win condition of completing such challenges (Fig 12a-12b; para 62, 73, 75-76) as it provides users with incentives towards completing such challenges (para 61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Osvald’s teachings as it provides users with incentives towards completing such challenges as taught by Osvald.
	The combination of Chambers, Fishkov, and Osvald is interpreted as teaching responsive to determining that the user at least meets the win condition based on the 

Regarding Claim 13. Chambers and Fishkov and Osvald disclose the non-transitory computer-readable storage medium of claim 12, Osvald further discloses wherein the instructions that, when executed by the processor, further cause the processor to: provide, via the client application, user progress toward the win condition in a display layer over the multiplayer video game (Osvald: Fig 9a-10b), wherein the in-game engagement statistics are received in real-time (Osvald: para 78)  from the third-party system (Fiskov: 14, 25, 27, 37-38) 

Regarding Claim 14. Chambers and Fishkov and Osvald disclose the non-transitory computer-readable storage medium of claim 12. Fishkov and Osvald further discloses wherein the instructions that, when executed by the processor, further cause the processor to: receive in-game challenge criteria from a plurality of sponsor computing systems to generate the plurality of in-game challenges (Fishkov: Fig 1, elem 110. para 10-11, 13-14, 17-21, 34, 47. Parents can be interpreted as the sponsors for providing in-game challenges.); and generate the plurality of in-game challenges (Fishkov: para 21, 26, 31; Osvald: Fig 9a-9b).  

Regarding Claim 15. Chambers and Fishkov and Osvald disclose the non-transitory computer-readable storage medium of claim 12, Osvald further discloses wherein the instructions that, when executed by the processor, further cause the processor to: 
responsive to receiving the indication that the user initiated the session to consume the instance of content (Fig 1, elem 130), cause an icon to be displayed in a display layer over the multiplayer video game, wherein the plurality of available in-game challenges are determined in response to receiving a user selection to the icon (para 92-93, 109).  

Regarding Claim 17. Chambers and Fiskov and Osvald disclose the non-transitory computer-readable storage medium of claim 15, wherein in- content engagement statistics are received in real-time (Osvald: para 78) from the third-party content provider computing system (Fishkov: para 14); providing the multiplayer video game via the API (Osvald: para 58)

Regarding Claim 18. Chambers and Fishkov and Osvald disclose the non-transitory computer-readable storage medium of claim 15. Chambers and Fishkov and Osvald further disclose wherein the user and a second user of the plurality of users playing the multiplayer video game over the network are registered users of an in-content challenge platform providing the in-game challenge (Fishkov: para 17-18. Fishkov discloses users having 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) Fishkov et al., US 20190043378 (Fishkov) and Osvald et al., US 20130079075 (Osvald), as applied to the claims above, and in further view of Bryant, III et al., US 20160034936 (Bryant)
Regarding Claim 4. Chambers and Fishkov and Osvald disclose the method of claim 3, Fishkov further discloses wherein the user is a registered user of the in-content challenge platform with a user profile at the in-content challenge platform (Fishkov: para 17-18).

However, Osvald does disclose inviting friends via social networking (para 45, 68).
Furthermore, Bryant discloses of a social gaming referral system (Abstract, para 12) that when it comes to social networking, there are users that are not registered (para 111) and are incentivized to refer other individuals to join the referral social network (para 23).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bryant’s teachings with Chambers and Fishkov and Osvald because in order to incentivized to refer other individuals to join the referral social network as taught by Bryant. In other words, since Osvald is directed towards a social networking gaming system which promotes inviting other users of social networks, and Bryant teaches that members of social networks can be guests and are not registered, the combination of Chambers and Fishkov and Osvald with Bryant is interpreted as teaching wherein at least one of the other users of the third-third party system playing the game over the network are not registered users of the in-content challenge platform because not all members of a social network system are registered which means social networking members invited via Osvald’s teachings for playing the in-game challenge may actually be guests of the social network and therefore not actually registered.  

Claim 5, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers, US 20120235357 (Chambers) Fishkov et al., US 20190043378 (Fishkov) and Osvald et al., US 20130079075 (Osvald) and Bryant, III et al., US 20160034936 (Bryant), as applied to the claims above, and in further view of Kroeckel et al., US 20090048010 (Kroeckel)
Regarding Claim 5. Chambers and Fishkov and Osvald and Bryant disclose the method of claim 4. Osvald further disclose wherein at least one additional user registered with the in-content challenge platform is playing the game with the user (para 45. Additional users, such as friends of the user on the social network, can take part in the challenges provided when they accept invites by a user.). 
	Chambers and Fishkov and Osvald and Bryant failed to disclose wherein the prize associated 3436341/44768/FW/11066507.1with the win condition for the user is different relative to the at least one additional user; wherein the prize can based at least in part on availability of the prize at a location of the user relative to the at least one additional user.
	However, Kroeckel teaches of gaming system that keeps track of player (para 23) that provides reward offer system in which user locations can be taken into consideration in order to determine prizes to be given to said users (Abstract, para 394) wherein such rewards can be from third-parties (para 110) wherein such prizes can be in the form of merchandise and not cash to meet jurisdictional requirements (para 134).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kroeckel’s teachings with Chambers 
	To further elaborate, since prizes to be given to be users are based on availability and user location, this is interpreted as the location of one user being taken into consideration for providing a prize. In this case, if a user is on one location and the additional user in another location, this means that the prize to one user at one location would be different than the prize to be offered to another player at another location. This is interpreted as teaching wherein the prize associated 3436341/44768/FW/11066507.1with the win condition for the user is different relative to the at least one additional user; wherein the prize can based at least in part on availability of the prize at a location of the user relative to the at least one additional user.
	Furthermore, since prize availability is also taken into consideration and not just user location, this interpreted as prizes being different to the respective users based on prize availability. In this case, this is interpreted as teaching wherein a prize at the first location is not available at the second location of the second user and would therefore be different.
Regarding Claims 19-20. 
Chambers and Fiskov and Osvald disclose the non-transitory computer-readable storage medium of claim 18, but failed to disclose wherein the instructions that, when executed by the processor, further cause the processor to: determine the prize associated with the in-game challenge for the user based on the first location of the user; and determine a second prize associated with the in-game challenge for the 
	However, Kroeckel teaches of gaming system that keeps track of player (para 23) that provides reward offer system in which user locations can be taken into consideration in order to determine prizes to be given to said users (Abstract, para 394) wherein such rewards can be from third-parties (para 110) wherein such prizes can be in the form of merchandise and not cash to meet jurisdictional requirements (para 134).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kroeckel’s teachings with Chambers and Fishkov and Osvald as it can be used to meet jurisdictional requirements as taught by Kroeckel.
	To further elaborate, since prizes to be given to be users are based on availability and user location, this is interpreted as the location of one user being taken into consideration for providing a prize. In this case, if a user is on one location and another user is in another location, this means that the prize to one user at one location would be different than the prize to be offered to another player at another location. This is interpreted as teaching determining the prize for the user based on the first location of the user; and determine a second prize associated for the second user based on the second location of the user, wherein the prize and the second prize are different.
	Furthermore, since prize availability is also taken into consideration and not just user location, this interpreted as prizes being different to the respective users based on prize availability. In this case, this is interpreted as teaching wherein a prize at the first .
 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 16 would also be objected to as well but stands rejected as being dependent upon Claim 15 respectively which were rejected under USC 112(b) for lack of antecedent basis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steinwede, US 20180060924. System and method of interactive consumer marketing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715